DETAILED ACTION
 	Claims 1, and 3-12 are pending. Claims 3-8, 11 and 12 are withdrawn. Claim 2 has been cancelled. This action is in response to the decision from the Patent Trial and Appeal Board mailed on 5/12/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-8,11 and 12 directed to invention(s) non-elected without traverse.  Accordingly, claims 3-8, 11 and 12 have been cancelled.
Drawings
The drawings were received on 9/20/2018.  These drawings are acceptable.
Specification
The objection is overcome based on the decision from the appeal board of 5/12/2022.
Claim Rejections - 35 USC § 112
The rejection is overcome based on the decision from the appeal board 5/12/2022. 
Allowable Subject Matter
Claims 1, 9 and 10 are allowable. 



Conclusion 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CRAIG J PRICE/  
Primary Examiner, Art Unit 3753